Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darnell Cage (Reg. No.: 77,335) on 11/03/2021.  
The application has been amended as follows: (amended claim 3 and canceled claims 10 and 12-28).
	In claim 3, lines 1-2, “wherein the attachment feature defines an aperture with an inner diameter, and” was deleted.
	Claims 10 and 12-28 were canceled.
Reasons for Allowance
Claims 1, 3-7, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a delivery system having a locked configuration and an unlocked configuration, the delivery system comprising, inter alia, wherein the attachment feature defines an aperture with an inner diameter, wherein the inner diameter of the attachment feature is less than a combined diameter 2of the body locking member and the enlarged portions when the body locking member is cooperatively 
The closest prior art, Majercak (US Pub No.: 2014/0180385) discloses a delivery system comprising a medical device having an attachment feature, a body member having enlarged portions, a groove, and a body locking member as pointed out in the most recent office action.  However, Majercak does not disclose that the attachment feature defines an aperture with an inner diameter, wherein the inner diameter of the attachment feature is less than a combined diameter 2of the body locking member and the enlarged portions when the body locking member is cooperatively engaged along at least the distal end portion of the body member, and wherein the inner diameter of the attachment feature is greater than the combined diameter of the body locking member and the nominal diameter of the body member when the body locking member is cooperatively engaged along at least the distal end portion of the body member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771